 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 515 
In the House of Representatives, U. S.,

January 18, 2012
 
RESOLUTION 
Addressing a motion to proceed under section 3101A of title 31, United States Code. 
 
 
That a motion to proceed with regard to a joint resolution of disapproval specified in subsection (a)(2) of section 3101A of title 31, United States Code— 
(a)may be offered even if the joint resolution has not been reported to the House as contemplated by subsection (c)(3) of such section; and 
(b)shall be in order only if offered by the Majority Leader or his designee. 
 
Karen L. Haas,Clerk.
